DETAILED ACTION

This office action is in response to the application filed on 2/22/22.  Claim 7 is pending.  Claim 7 is allowable.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Additionally 35 USC §113 requires that “the applicant shall furnish a drawing where necessary for the understanding of the subject matter to be patented.”  Applicant’s specification and claims recites that the first core 104a has “an annular rod shape.”  An annular rod shape would be a cylinder that is hollow.  Applicant’s Fig. 7 shows first core #104a to be a cylindrical shape, but does not show it to be hollow.  Therefore, the specification and the figures are inconsistent.  Applicant’s originally filed disclosure contains #104a being “an annular rod shape”, therefore this claim language is supported by the originally filed disclosure, however it is not shown in the figures, as is required.  Applicant may provided an amended drawing, or may amend the claim language to be consistent with the existing drawings.  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: #102a seen in at least Figs. 1, 4 and 5.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the Applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification

The specification is objected to because of the following informalities:  Page 7 of the Specification indicates that Fig. 6 is the third embodiment and Fig. 7 is a fourth embodiment, however page 13 of the specification refers to these as a fourth and a fifth embodiment, respectively.  Appropriate correction is required. 


Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention. 

Claim 7 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.  The claim recites “the head rest portion (103) is formed … with a hollow portion (103a) that vertically passes therethrough.”  This head rest portion #103 is seen in Applicant’s Fig. 2, while the hollow portions are seen in Fig. 4.  The claim also recites structures that are seen in Applicant’s Fig. 7.  However Figs. 2, 4 and Fig. 7 are all disclosed to be different embodiments of the invention.  It is unclear if the claimed hollow portion #103a is intended to pass through the entire pillow (as it might if it were to pass through #103 in Fig. 2, or if the hollow portion is intended to only pass through #103, but not through #104b, which is shown in Fig. 7.  Examiner notes that while structures #104a and 104b of Fig. 7 are recited in the claim, there is no hollow portion #103a shown in Fig. 7.  Therefore, the specific configuration of claimed structures cannot be ascertained, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required. 



In view of the above rejections the respective claims are rejected as best understood on prior art as follows:


Discussion of allowable subject matter

Applicant’s claim 7 is allowable, subject to the above objections and rejections.  Applicant’s invention is directed toward a pillow that includes, inter alia, two depressions for cradling a user’s head and two different levels of firmness in the supporting structure.  Additionally, the claimed invention includes “a neck support portion (102) formed under the pillow.”  The terminology “under the pillow” has been interpreted to be referring to one of the fours edges of the apparatus, wherein “under” is intended to refer to the side which would be toward a user’s feet.  Furthermore, Applicant claims “an inner surface of the head rest portion”.  This claim limitation is interpreted as a concave region within the previously claimed “head rest portions.”  Applicant additionally claims “a hollow portion (103a) that vertically passes therethrough”. Applicant’s specification discusses this vertical hollow portion as being for ventilation.  Therefore, the hollow portion has been interpreted as passing entirely through the apparatus to provide air flow through the entire apparatus.  Applicant additionally claims “an annular rod” as a portion of the internal structure of the pillow apparatus, wherein an annular rod is understood to be a hollow rod.  This limitation, in conjunction with Applicant’s other limitations, is not found in the prior art.  The totality of Applicant’s claim limitations, when taken in aggregate, are not found in the prior art in a single reference, nor are there any multiple references which would be obvious to combine to yield the claimed invention.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MYLES A THROOP/Primary Examiner, Art Unit 3673